Citation Nr: 1144560	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  06-32 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from August 1961 to September 1963.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a low back strain.

During the pendency of this appeal, the jurisdiction of this claim was transferred to the Phoenix, Arizona RO.

In February 2011, the Veteran testified at the Phoenix RO before the undersigned Acting Veterans Law Judge (AVLJ).  

In August 2011, the Board requested an expert medical opinion from a Veterans Health Administration (VHA) physician.  A response was received in September 2011.  The Veteran was provided with a copy of the medical opinion obtained, and this issue is again before the Board for appellate review.


FINDING OF FACT

Degenerative joint disease of the lumbar spine was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a March 2006 letter prior to the date of the issuance of the appealed May 2006 rating decision.  The March 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A separate March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, the Veteran's April 2008 VA examination and a September 2011 VHA opinion (as noted above).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his February 2011 hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims for service connection for a lumbar spine disability is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that he has a current low back disability that resulted from his parachuting activities in service as he claims that he has "jumper's back".

The Veteran's service treatment records demonstrate that he was treated for a low back strain in October 1962 after he stepped in a hole while running.  He was later awarded a Parachutist Badge for his parachuting activities in service.

In 1989 the Veteran applied for Social Security Administration (SSA) benefits in 1989 but made no mention of a back disability.

In June 2000, the Veteran was hospitalized for complaints of chronic low back pain that had increased.  He was treated for a left psoas abscess.

A July 2000 MRI demonstrated findings typical of osteomyelitis and discitis as well as a signal abnormality around the L2 and L3 vertebral bodies anteriorally that was consistent with paraspinal phlegmon.

March 2003 x-rays revealed the presence of an old fracture at L2-L3 with anterior wedging of both vertebrae.  Mild anterior spondylosis was seen at L5-S1 along with minimal spondylolisthesis.

A May 2003 MRI confirmed the presence of old compression fractures of the L2 and L3 vertebral bodies with bone fusion.  

The Veteran underwent a VA examination in April 2008.  The Veteran reported injuring his back in service by parachute jumping but then not receiving treatment for his back until 1999.  The diagnosis was fusion lumbar vertebrae two to three with compression fracture plus spondylosis.  The examiner was unable to give an opinion as to etiology as the claims file was not present.

In a June 2006 VA addendum, the VA examiner determined that the Veteran's low back disability was not caused by or related to military service.  A rationale or discussion regarding this opinion was not provided.

In a September 2011 VHA advisory medical opinion, after a review of the Veteran's claims file, indicated that the Veteran's back problems "had no relation to his military service".  The physician noted that the Veteran had no injuries or fractures related to his paratrooper duty.  His compression fractures and vertical compression of the bone were not present or detected while he was in the military.  Later in his life around the year 2000, he developed epidural abscesses that were related to his use of intravenous drugs which probably carried Staph into the disk and into the bone and into the space about the nerves which could have caused this to have the appearance of a compression fracture.  He also had unilateral spondylolysis which can be the results of fractures or falls but again, was not present while he was in the military.  He did have degenerative disk disease which was a consequence of aging of the vertebral disk, which was not triggered by trauma, but rather was a genetic, slowly progressive aging of the disk.  The physician noted that while the Veteran had led a difficult life, there was never any evidence during the time of his service that he had any back injury related to his service.  His current back problems stemmed from his degenerative disk disease, perhaps some residual from the epidural abscess and bony fusion which can then cause adjacent segments to have more motion and cause backaches.  However, with all of the Veteran's mental problems and drug abuse, the Veteran should be treated as a chronic pain syndrome, which in this case had no connection with his military service.  The physician concluded that the Veteran's back disability had no relationship to his service.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claims for service connection for a lumbar spine disability.

There is a current diagnosis of degenerative disk disease of the lumbar spine; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes in that regard that while the Veteran's service treatment records demonstrate complaints of low back pain, they were negative for any or diagnoses of any chronic lower spine disorders.  The low back complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  He was not diagnosed with a lower back disorder until many years after service and it was noted that he did not receive treatment for his low back after service until 1999.  Additionally, this time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Also, none of the private medical records or VA treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.  

The Board finds that while the competent evidence of record shows currently diagnosed low back disability, it does not demonstrate that arthritis manifested to a compensable degree within one year of separation, nor does it demonstrate continuity of symptomatology since service, and does not demonstrate that this disability is as likely as not related to service.  To the contrary, the competent evidence includes the September 2011 VHA advisory medical opinion that the disability in question is not related to service to include his paratrooper duty.  The September 2011 VHA physician made this determination after a thorough review of the claims file and the physician addressed the timing of the Veteran's symptoms and provided a rationale for his conclusions.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly considered the lay evidence offered by the Veteran in the form of his correspondence and hearing testimony to VA in which he asserted his belief that his low back disability is related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, there is no medical opinion of record showing a relationship between any current a low back disability and the Veteran's service.  

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a low back disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a low back disability is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


